Citation Nr: 1004530	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
total right knee replacement, from February 1, 2008.  

2.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO granted 
a temporary total rating for total right knee replacement 
from December 7, 2006 to January 31, 2008, assigned a 30 
percent rating for the right knee thereafter (the right knee 
was previously assigned two separate ratings, one for 
chondromalacia patella and one for degenerative joint 
disease), and denied a rating in excess of 10 percent for 
internal derangement of the left knee.  In June 2008, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned disability ratings.  A statement of the case (SOC) 
was issued in January 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2009.

In October 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  Later 
that month, the Veteran submitted additional evidence to the 
RO, which was subsequently forwarded to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).  

The Board's decision addressing the claim for a higher 
rating for internal derangement of the left knee is set 
forth below.  The claim for a higher rating for total right 
knee replacement, from February 1, 2008, is addressed in the 
remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim herein decided have been 
accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected internal derangement of the left 
knee has been manifested by pain, mild instability, and 
flexion limited to no less than 120 degrees.  The Veteran 
also has osteoarthritis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability associated with internal derangement of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5299-5257 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a separate 10 percent, but no higher, 
rating for osteoarthritis of the left knee with limitation 
of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In a September 2007 post-rating letter, the RO provided 
notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for a higher 
rating, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

An August 2008 post-rating letter included the pertinent 
rating criteria for evaluating knee disabilities.  After 
issuance of the August 2008 letter, and opportunity for the 
Veteran to respond, the January 2009 SOC reflects 
readjudication of the claim (the Board notes that the 
January 2009 SOC also included the pertinent rating 
criteria).  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of 
the claim, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of a January 2008 VA examination.  Also of record and 
considered in connection with the appeal is the transcript 
of the Veteran's October 2009 Board hearing, along with 
various written statements provided by the Veteran, and by 
her representative and friend, on her behalf.  The Board 
also finds that no additional RO action to further develop 
the record on the claim for a higher rating for internal 
derangement of the left knee is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

In this case, the RO assigned a 10 percent rating for the 
Veteran's internal derangement of the left knee pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, indicating 
that she has an unlisted disability rated on the basis of 
instability.

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In January 2008, a VA examiner noted mild instability of the 
medial collateral ligament with valgus stress.  The lateral 
collateral and anterior and posterior cruciate ligaments 
were relatively stable, normal.  

During her October 2009 hearing, the Veteran testified that 
her left knee locks up at least once a week.  She also 
stated that the knee feels unstable, swells, is painful, has 
limited motion, and that she has fallen several times.  

As no more than mild instability is shown by the evidence of 
record, a rating in excess of 10 percent for internal 
derangement of the left knee, based on instability, is not 
warranted.  

The Board has considered the application of alternative 
diagnostic codes for rating the Veteran's instability.  In 
this regard, a higher disability rating of 20 percent could 
be awarded with evidence of dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Although swelling, pain, and locking are reported by the 
Veteran, dislocated semilunar cartilage is not shown.  

However, the record does present a basis for a separate 10 
percent rating for arthritis, consistent with VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (1997), and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998) (holding that arthritis and instability 
of the knee may be rated separately).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule provides for disability ratings of 0, 
10, 20, or 30 percent where there is limitation of flexion 
of the leg to 60, 45, 30, or 15 degrees, respectively, and 
for disability ratings of 0, 10, 20, 30, 40, or 50 percent 
for limitation of extension of the leg to 5, 10, 15, 20, 30, 
or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  
38 C.F.R. § 4.71, Plate II.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during 
flare-ups, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

On VA examination in January 2008, the Veteran's left knee 
was limited to 120 degrees of flexion.  There was no pain or 
loss of extension.  The examiner assessed left knee 
osteoarthritis and commented that X-ray reports were 
consistent with the assessment.  As arthritis and limitation 
of left knee flexion are shown, a separate 10 percent rating 
is warranted.  Notably, after repetitive flexion and 
extension, testing for pain, weakness, fatigability, and 
incoordination showed no change; with the same range of 
motion.  As flexion is only limited to 120 degrees, a rating 
in excess of 10 percent, based on limitation of flexion, is 
not warranted.  

Limitation of left leg extension is not shown in this case, 
thus a separate rating based on limitation of extension is 
not warranted.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
In this regard, ankylosis of the left knee and tibia and 
fibula impairment are not shown.  The disability also has 
not been shown to involve any factors that warrant 
evaluation under any other provision of VA's rating 
schedule.  

The VA examiner in January 2008 noted numerous surgical 
scars on the Veteran's left knee.  The Veteran has not 
contended, and the evidence does not suggest, that any of 
these scars are large, painful, unstable, or otherwise cause 
any limitation of function.  Thus, a separate rating for 
these scars is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2008). 

The Board notes that it has considered the letter written on 
the Veteran's behalf, by her friend, in October 2009; 
however, this letter appears to address problems with the 
right knee, as opposed to the left knee.  

In reaching the above determinations, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
While the Board has resolved reasonable doubt in the 
Veteran's favor in assigning a separate 10 percent rating 
for osteoarthritis with limitation of motion of the left 
knee, the Board also finds that the preponderance of the 
evidence is against assignment of a rating greater than 10 
percent for osteoarthritis with limitation of motion of the 
left knee , as well as against assignment of a rating in 
excess of 10 percent for instability associated with 
internal derangement of the left knee..


ORDER

A rating in excess of 10 percent for instability as a result 
of internal derangement of the left knee is denied.

A separate 10 percent rating for osteoarthritis of the left 
knee with limitation of motion is granted, subject to the 
legal authority governing the payment of compensation 
benefits.


REMAND

The Board's review of the claims file reveals that further 
RO action on the claim for a higher rating for total right 
knee replacement, from February 1, 2008, is warranted.  

In this case, a new examination is needed to address the 
current severity of the Veteran's right knee disability, and 
to provide findings responsive to the rating criteria 
relevant to this claim.  

The Veteran's right knee disability is currently evaluated 
under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.  
Pursuant to that diagnostic code, a 100 percent rating is 
warranted for 1 year following implantation of a knee joint 
prosthesis.  Thereafter, chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
warrant a 60 percent rating.  Intermediate degrees of 
residual weakness, pain or limitation of motion can be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  The 
minimum rating following prosthetic replacement of the knee 
joint is 30 percent.    

The Veteran's last VA examination was in January 2008; 
performed during the time when her right knee was still 
temporarily rated as totally disabling.  Since that 
examination, the Veteran's private physician, Dr. Little, 
has opined that the Veteran's right knee disability 
represents an anticipated scheduled loss of 55 percent, 
based on the guidelines of Workers Compensation.  While 
Workers Compensation guidelines are not controlling in VA 
cases, Dr. Little's opinion does indicate a worsening right 
knee disability.  Moreover, in a March 2009 treatment record 
(which has not yet been considered by the RO), Dr. Little 
noted that the Veteran's pain had escalated.  Importantly, 
chronic residuals with severe painful motion could warrant a 
higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Doctor Little also noted that the Veteran had injured her 
right foot and knee in February 2009.  He was suspicious 
that the Veteran had a nondisplaced fracture of the distal 
femur and referred the Veteran for a bone scan, after which 
she was to return to see him.  

To ensure that the record reflects the current severity of 
the Veteran's right knee disability, and in light of the 
medical evidence indicating an increase in symptomatology, 
the Board finds that a more contemporaneous examination, 
with findings responsive to the applicable rating criteria, 
is needed to properly evaluate the service-connected right 
knee disability.  During the October 2009 hearing, the 
Veteran indicated her willingness to report to a VA 
examination, if needed.

Accordingly, the RO should arrange for the Veteran to 
undergo a VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to the scheduled 
examination, without good cause, shall result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of 
the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should seek to obtain any outstanding 
private treatment records relevant to the Veteran's right 
knee disability.  In this regard, in March 2009, Dr. Little 
referred the Veteran for a bone scan and asked that she 
follow up with him after that bone scan.  The Veteran should 
specifically be asked to provide authorization to obtain 
outstanding records from Dr. Little.  

Further, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, 
the RO should also give the appellant an opportunity to 
present information and/or evidence pertinent to the claim 
for a higher rating for the right knee disability.  The RO's 
notice letter to the appellant should explain that she has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal. 

The RO's readjudication of the claim for a higher rating for 
the right knee disability, from February 1, 2008, should 
include consideration of whether a higher rating could be 
warranted by assigning (a) rating(s) for arthritis, 
instability, limited flexion and/or limited extension.  See 
VAOPGCPREC 9-98 (1998); VAOPGCPREC 9-2004 (2004).  The RO's 
adjudication of the claim should also include consideration 
of whether "staged" rating of the Veteran's right knee 
disability pursuant to Hart, 21 Vet. App. at 509-10 is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a higher rating for the right knee 
disability that is not currently of 
record.  The RO should specifically 
request that the Veteran provide 
information and authorization necessary to 
request outstanding treatment records from 
Dr. Little.  

The RO should also clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The physician should conduct range of 
motion testing of the right knee, 
expressed in degrees.  The physician 
should indicate whether, on examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, 
the physician should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

If painful motion or weakness of the right 
lower extremity is found, the physician 
must assess whether such painful motion 
and/or weakness is slight, moderate, or 
severe.   

The physician should specifically indicate 
whether the Veteran has degenerative joint 
disease/ osteoarthritis in the right knee, 
substantiated by X-ray.

The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher rating for total right knee 
replacement, from February 1, 2008.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for increase in light of all 
pertinent evidence and legal authority (to 
include consideration of whether "staged" 
rating of the Veteran's disability, 
pursuant to Hart (cited to above) is 
appropriate, as well as whether  (pursuant 
to VA General Counsel Opinions cited to 
above) separate ratings are assignable for 
arthritis and instability, and/or for 
limited flexion and limited extension.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


